Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 7, 10-13, 15, 17-21, 24, 28, and 30-35 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for efficiently determining whether to transmit an uplink transmission scheduled by a semi-static grant or a dynamic uplink transmission scheduled by a dynamic grant when the dynamic uplink transmission conflicts with the uplink transmission scheduled by the semi-static grant.
The prior art of record (in particular Chen et al. (US 20210021385), Kung et al. (US 20190289638), and Xiong et al. (US 20190327755)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: receiving a semi-static uplink grant, the semi-static uplink grant scheduling a plurality of uplink transmission occasions, the plurality of uplink transmission occasions including an uplink transmission occasion for a first uplink transmission; receiving downlink control information, the downlink control information including a grant for a second uplink transmission, wherein the second uplink transmission conflicts with the first uplink transmission; determining whether the downlink control information is received at least a threshold time before a scheduled transmit time of the first uplink transmission, wherein the threshold time comprises a number of symbols that corresponds to a processing time for processing the downlink control information and for preparing the second uplink transmission; and transmitting data for the second uplink transmission based at least in part on determining that the downlink control information is received at least the threshold time before the scheduled transmit time of the first uplink transmission. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 12/20/2021. The same reasoning applies to independent claims 19, 24, and 30 mutatis mutandis.  Accordingly, claims 1, 5, 7, 10-13, 15, 17-21, 24, 28, and 30-35 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 11240838), “Method And Apparatus For Transmitting Signals Based On Configured Grant In Wireless Communication System.”
Zou et al. (US 20190268104), “HARQ PROCESS FOR GRANT-FREE UPLINK TRANSMISSIONS.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413